DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application, filed 09/18/2020 is a national stage entry of PCT/US19/22886, International Filing Date: 03/19/2019. PCT/US19/22886 Claims Priority from Provisional Application 62644721, filed 03/19/2018.

Claim Status
Claims 1-20 are pending and under examination.
Claims 1-6 and 8 are rejected.
Claims 7 and 9-20 are objected to.

Information Disclosure Statement
The Examiner has considered the references provided in the 9/18/20 and 2/19/21 Information Disclosure Statements, and provides a signed and dated copy of each herewith.

Claim Objections
Claims 7 and 9-20 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 7 and 9-20 have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating gastrointestinal (GI) damage associated with non-steroidal anti-inflammatory drug (NSAID) therapy in a patient by administering to the patient larazotide or derivative thereof, when administered in a relatively close time period, does not reasonably provide enablement for preventing such GI damage by the claimed administering, nor for treating when the administrations of the larazotide and NSAID are spaced far apart in time.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  Among the factors enumerated in Wands are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.  The factors most relevant to this rejection are the nature of the invention, the breadth of the claims, the amount of direction or guidance provided, the lack of sufficient working examples, the relative skill and predictability in the art and the quantity of experimentation required to enable one of skill in the art to practice the claimed invention.
1. The nature of the invention and 2. the breadth of the claims:
The nature of the invention of claim 1 relates to a method of administering larazotide or a derivative thereof to a subject with a preamble statement regarding treating or preventing NSAID-
There is no time limit nor sequencing of administration of the agents (i.e., one before the other or concomitantly), nor frequencies of administering, nor concentrations or durations, so conceivably larazotide could be administered once to prevent NSAID-associated GI damage for all future time periods when an NSAID is subsequently taken.  (Compare to claim 1 of Applicant’s issued US 1158902.)
3. The amount of direction or guidance provided:
The specification recites preventing multiple times, without defining it, and without indicating the concentration(s) and timing(s) required to prevent NSAID-associated GI damage.
4. The lack of sufficient working examples:
The single example, pages 15-16, evaluates the effect of 3 concentrations of larazotide-induced recovery of tissue repair measured by changes in transepithelial electrical resistance (TER), when combined with the NSAID indomethacin. using pig intestinal loops as the model.  Figure 1 showed that 1 and 10 uM larazotide acetate resulted in higher TER over time than the ischemic control + indomethacin, although 10 uM gave less improvement in TER over the evaluated time period than 1 uM. It was suggested that peptide fragments of larazotide “may generate competitive peptide fragments,” and Figure 2 showed effects of two fragments.
There is no working example of any kind that shows preventing NSAID-associated GI damage.  
There is no working example for treating or preventing NSAID-associated GI damage in a human subject, although this is not a requirement for enablement.
5. The relative skill and predictability in the art:
The level of skill and knowledge in the art, although high, however no combination of prior art references are known to indicate that administering larazotide or its derivatives would reasonably prevent NSAID-associated GI damage across all timings of administering and concentrations of larazotide or its derivatives and NSAIDs, nor treating when the administrations are spaced far apart in time.
While Khaleghi, Ther Adv Gastroenterol, 2016 9(1)37-49 (Khaleghi, provided in 9/18/20 IDS) teaches administering larazotide acetate, which was developed as a permeability regulator, to treat 
Given the factors considered above, there is a lack of predictability across the breadth of the claimed subject matter.
6. The quantity of experimentation
Based on the above, there is insufficient guidance and direction to administer larazotide or its derivatives in a manner that would reasonably be expected to prevent NSAID-associated GI damage across all timings of administering and concentrations of larazotide or its derivatives and NSAIDs across the range of subjects who take NSAIDs at various concentrations, frequencies and durations. Nor is there sufficient guidance for treating when the administrations of the larazotide and NSAID are spaced far apart in time. In both situations, one would be burdened with undue experimentation to determine how to practice the invention.  Considering the breadth of the claims and the state of the art, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention of claim 1, as well as dependent claims 2-6 and 8 which are directed to different uses and dose frequencies of the NSAIDs.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1, 2, 4 and 6 are rejected under 35 U.S.C. 102(a)(10 as being anticipated by US 20160022760, published 1/28/16, Perrow and Peacock (PP), as evidenced by Khaleghi, Ther Adv Gastroenterol, 2016 9(1)37-49 (Khaleghi, provided in 9/18/20 IDS), and Thakre-Nighot and Bjlkslager, 2016, VOL. 4, NO. 3, e1187325 (12 pages).
Claim 1 is directed to a method for treating or preventing gastrointestinal damage associated with non-steroidal anti-inflammatory drug (NSAID) therapy in a patient, the method comprising administering to the patient larazotide or derivative thereof.
Based upon the known effect of larazotide in regulating tight junctions (TJs) between cells so as to improve TJ integrity and reduce paracellular permeability, as set forth by Khaleghi, Ther Adv Gastroenterol, 2016 9(1)37-49, and the knowledge that NSAIDs are known to impair tight junction function, see Thakre-Nighot and Blkslager, 2016, VOL. 4, NO. 3, e1187325 (12 pages), and given claim 1’s lack of claimed degree or extent of treating or preventing gastrointestinal damage, the broadest reasonable interpretation of the method is that administering any level of larazotide or larazotide derivative that is found therapeutic for any condition would also be administered at a level sufficient to improve gastrointestinal TJ and in doing so to treat or prevent NSAID-associated gastrointestinal damage by mitigating against the opposite effect of the NSAIDs.
PP teaches administering larazotide to treat celiac disease (CD) in symptomatic patients, Abstract. PP teaches it has conducted an efficacy evaluation starting with over 270 subjects (equivalent to patients), including a placebo group and three groups being administered three different amounts of larazotide acetate, paras 356-362.
PP teaches that some subjects, in addition to being administered larazotide, also were taking ibuprofen (in 12.9% of the larazotide treatment subjects) or aspirin (equiv. to acetylsalicyclic acid, 9.4% of the larazotide treatment subjects), para 371, see also paras 175-186, which specifically permitted the subjects to take NSAIDs for less than two weeks during the study period as well as aspirin or (other) NSAIDs at dose levels intended for cardiovascular prophylaxis.
The lowest larazotide dosage level, 0.5 mg (three times per day before meals, para 170) demonstrated efficacy, while the higher doses of 1 and 2 mg did not demonstrate any improvement over 
Because PP teaches, and at least some of PP’s subjects were administered larazotide at a therapeutic level while also taking NSAIDs, and because claim 1 recites administering an old (known) compound and the use – to treat or prevent gastrointestinal damage associated with NSAID therapy in the patient is clearly directed to a property of that compound, larazotide, claim 1 is anticipated by PP. See MPEP 2112.02 II.
PP anticipates claim 2, wherein the NSAID therapy is acute NSAID therapy, because PP teaches that in the study patients were allowed to take NSAIDs for less than two weeks, para 185, so encompassing acute therapy, this further supported by the data in Table 10, page 23, which shows that 20 of the larazotide subjects reported back pain, and 33 reported headache, these often transitory and amenable to short-term NSAID therapy.
PP anticipates claim 4, wherein the NSAID therapy is chronic NSAID therapy, because PP teaches that in the study patients were allowed to take aspirin or (other) NSAIDs at dose levels intended for cardiovascular prophylaxis, para 186, so teaching an allowed example of chronic NSAID therapy. PP’s subjects practicing this claimed method is further supported by the data in Table 10, page 23, which shows that 39 of the larazotide subjects reported arthralgia (joint pain), this typically chronic, such as when due to arthritis, and amenable to chronic NSAID therapy.
PP anticipates claim 6, depending from claims 4 to 5, wherein the patient receives chronic NSAID therapy for chronic pain, because the data in PP’s Table 10, page 23, shows that 39 of the larazotide subjects reported arthralgia (joint pain), and this typically is chronic pain, such as when due to arthritis.

Claim(s) 5 and 8 are rejected under 35 U.S.C. 102(a)(10 as being anticipated by US 20160022760, published 1/28/16, Perrow and Peacock (PP), as evidenced by Khaleghi, Ther Adv Gastroenterol, 2016 9(1)37-49, Thakre-Nighot and Blkslager, 2016, VOL. 4, NO. 3, e1187325 (12 pages), and Halvorsen et al., J Am Coll Cardiol. 2014; 64: 319-327 (Halvorsen).
The bases for rejection of claims 1 and 4 are set forth above.
Claim 5 depends from claim 4 and claims that the patient takes NSAID therapy at least one daily.

PP anticipates claim 8 because PP teaches that in the study patients were allowed to take aspirin or (other) NSAIDs at dose levels intended for cardiovascular prophylaxis, para 186, this reading on receiving chronic NSAID therapy to prevent or reduce thrombosis, see page 319 first paragraph of Halvorsen.
Because Halvorsen also teaches that in multiple trials that reflect recommended dosage regimens and involved thousands of subjects – the HOT TPT, PPP, POPADAD, JPAD, and AAA trials, Table 1, page 321, the dose of aspirin was between 75 and 100 mg. taken daily, and because this indicates the typical daily frequency of typical dosage regimens that subjects in the PP study would have taken, PP anticipates claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1 is rejected under 35 U.S.C. 103 as being unpatentable over Bjarnason and Takeuchi, J. Gastroenterol 2009; 44[Suppl XIX]:23-29 (BT, provided in 9/18/20 IDS), in view of by Khaleghi, Ther Adv Gastroenterol, 2016 9(1)37-49 (Khaleghi, provided in 9/18/20 IDS).
Claim 1 is directed to a method for treating or preventing gastrointestinal damage associated with non-steroidal anti-inflammatory drug (NSAID) therapy in a patient, the method comprising administering to the patient larazotide or derivative thereof.
Bjarnason teaches that the pathogenesis of NSAID-induced small bowel disease suggests that increased intestinal permeability is the central mechanism that translates biochemical damage to tissue damage, Abstract, and teaches a method for treating gastrointestinal damage associated with NSAIDs, summarizing in the Abstract that the most promising agents are co-administered synthetic prostaglandins, micronutrients, pre-NSAIDs, and COX-2 selective agents.  Thus Bjarnason teaches that therapy to treat gastrointestinal damage associated with NSAID therapy in a patient comprises administering one of such agents, but does not teach administering larazotide or derivative thereof, to said patient (The most promising
However, Khaleghi teaches administering larazotide acetate, which was developed as a permeability regulator, to treating gastrointestinal damage associated with celiac disease (CD), Abstract.  Khaleghi teaches that CD symptoms were less severe in the larazotide acetate treatment arms compared with the gluten challenge control group; table 2, and also that in vitro, larazotide acetate reduced paracellular permeability and increased tight junction stability; page 46, 2nd column, 2nd paragraph). 
It would have been obvious to a person of ordinary skill in the art, at the time of Applicant’s filing, to have modified method of treating gastrointestinal damage caused by NSAID as disclosed by Bjamason, to also include treating gastrointestinal symptoms using larazotide, as disclosed by Khalegi, as the previous disclosure by Bjarnason discloses an increase in intestinal permeability caused by NSAID therapy, and the Khalegi reference discloses using larazotide to treat increased permeability caused by CD, and this combination of references’ teachings would have suggested the capability to use larazotide to treat gastrointestinal damage caused by increased intestinal permeability due to NSAID therapy, at least based on the common underlying mechanisms regarding permeability changes and the demonstrated ability of larazotide acetate to reduce such permeability.

Accordingly, claim 1 would have been obvious.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bjarnason and Takeuchi, J. Gastroenterol 2009; 44[Suppl XIX]:23-29 (BT, provided in 9/18/20 IDS), in view of by Khaleghi, Ther Adv Gastroenterol, 2016 9(1)37-49 (Khaleghi, provided in 9/18/20 IDS), as applied to claim 1 above, and further in view of Moore et al., Therapeutics and Clinical Risk Management 2015:11 1061–1075 (Moore).
The bases for rejection of claim 1 over BT in view of Khaleghi are set forth above.  These fundamentally establish that it would have been obvious to treat a subject/patient having gastrointestinal damage associated with NSAID therapy by administering larazotide or a derivative thereof in order to treat/reduce the extent of such NSAID-associated gastrointestinal damage.  Claims 2-6 further limit claim 1 by introducing broad types (acute and chronic, reasons for, e.g., chronic pain, and dosages (at least once daily) of NSAID therapy.
Neither BT nor Khaleghi teach such NSAID-related limitations, these references focusing more on underlying common mechanisms.
Moore focuses on adverse drug reactions (ADRs) and drug–drug interactions with over-the-counter NSAIDs, Title, Moore’s Abstract teaching that NSAIDs have a long history of safe and effective uses, albeit the Abstract also states in part, “Adverse drug reactions (ADRs) including gastrointestinal bleeding as well as cardiovascular and renal effects have been reported with NSAID use. In many cases, ADRs may occur because of drug–drug interactions (DDIs) between the NSAID and a concomitant medication.”
Thus, while NSAIDs have a long history of safe and effective uses, one of the ADRs is gastrointestinal bleeding.
Moore summarizes various uses and doses of NSAIDs on page 1061.

Moore also teaches NSAID therapy for chronic diseases such as osteoarthritis, stating on page 1061, “NSAIDs taken at OTC doses can also be effective at relieving painful episodes in patients with chronic diseases such as OA.” Because Moore teaches NSAID therapy at OTC doses, which are <1,200 mg/d doses, claims 4, the method of claim 1, wherein the NSAID therapy is chronic NSAID therapy, claim 5, the method of claim 4, wherein the patient takes NSAID therapy at least once daily, and claim 6, the method of any one of claims 4 to 5, wherein the patient receives chronic NSAID therapy for chronic pain, would have been obvious based on applying the combined teachings of BT and Khaleghi as applied to claim 1 when treating the commonly occurring OA chronic condition for pain management using commonly administered NSAIDs at OTC doses, particularly for subjects/patients who demonstrate or are known to have a higher risk of gastrointestinal bleeding, in order to treat the latter effect associated with NSAID therapy. There would have been a reasonable expectation of success given the teachings of BT and Khaleghi as set forth above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bjarnason and Takeuchi, J. Gastroenterol 2009; 44[Suppl XIX]:23-29 (BT, provided in 9/18/20 IDS), in view of by Khaleghi, Ther Adv , as applied to claims 4 and 5 above, and further in view of WebMD “Aspirin May Reduce Risk of Repeat Blood Clots,’ 12/15/2011 article by Kathleen Doheny, 5 pages (Doheny).
The bases for rejection of claim 1 over BT in view of Khaleghi are set forth above.  These fundamentally establish that it would have been obvious to treat a subject/patient having gastrointestinal damage associated with NSAID therapy by administering larazotide or a derivative thereof in order to treat/reduce the extent of such NSAID-associated gastrointestinal damage.  The bases for rejection of claims 4 and 5 over BT in view of Khaleghi and Moore also are set forth above.
Claim 8 is directed to the method of claim 4 or 5, wherein the patient receives chronic NSAID therapy to prevent or reduce thrombosis.  Neither BT, Khaleghi, nor Moore explicitly teach the subject/patient receiving chronic NSAID therapy to prevent or reduce thrombosis.  
Doheny, however, teaches that based on a recent study for a set of subject/patients who have a history of blood clotting and who have completed 6-12 months of anti-clotting drug treatment, a low dose of aspirin for 24 months prevented clots (thrombosis) 40 percent more effectively versus the placebo, pages 2-3.
Based on such improved outcome for subjects/patients being administered chronic aspirin therapy to reduce the chance of recurrent thrombosis, and given Moore’s teaching that gastrointestinal bleeding occurs with NSAID use in some subjects/patients as an ADR, it would have been obvious to extend the administering of larazotide, made obvious per above over BT in view of Khaleghi, to such subjects/patients being administered chronic aspirin therapy to reduce the chance of recurrent thrombosis because this is a subject/patient group that also could benefit from having reduced gastrointestinal bleeding or other NSAID associated gastrointestinal damage. There would have been a reasonable expectation of success given the teachings of BT and Khaleghi as set forth above.
Accordingly, claim 8 would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not be working on Tuesday and on Wednesday/Thursday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658


/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658